Citation Nr: 0715626	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-11 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to Chapter 31 vocational benefits to obtain up-
to-date information systems management training.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1957, and from October 1957 to October 1965.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2001 decision by the RO.

REMAND

The veteran claims his application for Chapter 31 vocational 
rehabilitation benefits is warranted due to his service-
connected disabilities that cause serious employment 
handicap.  He contends that his application for courses for 
current Microsoft certifications in information technology is 
feasible. 

During 2004 the Board determined that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA) were applicable to this type of claim.  Since claims 
arising under Chapter 31 of Title 38 do not contain their own 
notice provisions, the Board determined that the provisions 
of the VCAA should be applied in this case.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that VCAA notice 
requirements do not apply to claims under chapter 53 where 
they contain their own notice requirements).

In pertinent part, the VCAA defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  The CAVC has emphasized that the provisions of the 
VCAA impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and her 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Upon review of the record, the Board finds that the veteran 
has not been properly advised of the duty to notify and 
assist provisions of the VCAA.  The case, therefore, must be 
remanded to allow the RO to issue proper notice in this case.

The Board also notes that the RO's December 2001 decision, in 
which Chapter 31 benefits were denied, was based on a VA 
contract counseling psychologist's evaluation conducted 
earlier in December 2001.  Subsequently, after the veteran 
filed his August 2002 substantive Appeal in which he 
requested a Board hearing in Washington, D.C., during October 
2004 the RO contacted the veteran to confirm his desire for a 
hearing.  In December 2004 the veteran replied that he did 
not desire a hearing.  During January 2005 the veteran filed 
another substantive appeal.  The veteran was provided an 
additional vocational counseling session on February 13, 2007 
for review of his case.  The record contains a Counseling 
Record - Narrative Report dated February 20, 2007, in which 
the counseling psychologist denied the veteran's application 
for Chapter 31 benefits, stating that she notified the 
veteran of her decision verbally (apparently at their in-
person meeting).  The record contains a Supplemental 
Narrative Report that summarizes the above noted procedural 
steps which concluded that, because the veteran had not 
submitted any new issues in his appeal, a supplemental 
statement of the case (SSOC) was not warranted.

Based on the foregoing, the Board concludes that the veteran 
was not properly notified of the counseling psychologist's 
decision at the conclusion of the February 13, 2007, 
vocational counseling session.  (There is some confusion in 
the record over what date the veteran actually was in for the 
counseling session.  The Board has used February 13, 2007, as 
the correct date, inasmuch as the notice sent to the veteran 
specified an appointment for that date.)  Proper notice is 
defined as written notice sent to a claimant or payee at his 
or her latest address of record.  38 C.F.R. § 3.1(q) (2006).  

With regard to the need for sending the veteran an SSOC, the 
Board notes that technically the review counseling session in 
February 2007, wherein up-to-date information about the 
veteran's employment and education goals was obtained, 
constituted new evidence which required sending of an SSOC.  
See 38 C.F.R. § 19.31(b) (2006).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should 
include specific advice to the veteran to 
submit any evidence and/or information in 
his possession which he deems pertinent 
to his claim.  The letter should also 
include advice to the veteran of the 
evidence necessary to substantiate his 
claim (i.e., evidence that would show 
that his vocational goal is feasible).  
The veteran should also be advised of 
proposed objectives and vocational 
rehabilitation services to support 
suitable objectives for occupations 
(information services) with his current 
training and experience. 
 
2.  Send the veteran written notice of 
the counseling psychologist's February 
2007 decision in which Chapter 31 
educational benefits were denied, and 
enclose a copy of the Counseling Record-
Narrative Report. 

3.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).












	(CONTINUED ON NEXT PAGE)



The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 




________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).  




